DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/12/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference numbers 5, 6, and 7 in the Non-Patent Literature documents do not have date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the alignment mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 1, “8. The metering assembly of claim 8” is unclear.
Claim 8 recites the limitation "the complementary connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spanier et al. (US 2016/0370204 A1).

Regarding claim 2, Spanier et al. disclose the IED is at least one of a Programmable Logic Controller (PLC), a Remote Terminal Units (RTU), an electric power meter, a panel meter, a protective relay, a fault recorder, a phase measurement unit, a serial switch, and a smart input/output device (para. [0102]). 

Regarding claim 4, Spanier et al. disclose the alignment mechanism is a board having a first surface and a second surface, the first surface including at least one alignment member that aligns with at least one aperture on the cradle and at least one first connector that couples with a complementary connector on the cradle, the second surface including at least one second connector coupled to the at least one first connector, wherein the at least one second connector extending through a rear surface of the enclosure (see  Fig. 2B, 2C, 5, para. [0125], [0130]). 
Regarding claim 5, Spanier et al. disclose the at least one first connector is a RJ45 plug (323)(see Fig.23B, para. 153]). 
Regarding claim 6, Spanier et al. disclose the at least one aperture and the complementary connector are disposed on a connection frame of the cradle, the connection frame configured to move within the cradle when the at least one alignment member interacts with the at least one aperture to align the at least one first connector to the complementary connector (see Fig. 2B, 2C, 5, para. [0125], [0130], [0193]). 

Regarding claim 8, Spanier et al. disclose the complementary connector (820, 822) is coupled to at least one component of the IED (see Fig.38A, 38B, para. [0193]). 
Regarding claim 9, Spanier et al. disclose the at least one component of the IED includes at least one function module disposed in the IED (para. [0149]-[0150]). 
Regarding claim 10, Spanier et al. disclose the at least one component of the IED includes at least one communication module disposed in the IED (para. [0144]). 
Regarding claim 11, Spanier et al. disclose a connection paddle configured to be disposed between the enclosure and the cradle for electrically coupling the at least one first electrical connection to the at least one third electrical connection (Fig.2B, para. [0125]). 
Regarding claim 12, Spanier et al. disclose the connection paddle includes a pivoting handle, wherein the pivoting handle is configured to extend beyond a 
Regarding claim 13, Spanier et al. disclose the connection paddle includes at least one grasping aperture (191) configured to receive at least one member to grasp the connection paddle to facilitate removal of the connection paddle when disposed in the enclosure (para. [0136]). 
Regarding claim 14, Spanier et al. disclose the cradle further comprises at least one gripping member (plate holder 187) to facilitate removal of the cradle from the enclosure (Fig.13B, para. [0136]). 
Regarding claim 15, Spanier et al. disclose the enclosure further comprises a plate extending from the periphery of an open end of the enclosure including a first surface and a second surface, the second surface of the plate configured to make contact and secure the enclosure to a panel after the enclosure is disposed in a cutout of the panel, the second surface includes a channel configured to receive a gasket that prevents water from reaching the enclosure when secured to the panel (see Figs.5-9, para. [0129]-[0130]). 
Regarding claim 16, Spanier et al. disclose the enclosure further comprises at least one mounting bracket coupled to a side wall of the enclosure, the at least one mounting bracket configured to receive a screw that makes contact with a 
Regarding claim 17, Spanier et al. disclose the first surface of the plate includes a channel that surrounds the opening to the enclosure and the cover further comprises a corresponding lip configured on an inner surface of the cover so when the cover is placed on the plate the lip is disposed in the channel, wherein a gasket is disposed in the channel so when the cover is mounted on the plate (Fig.26, para. [0150], the gasket is compressed between the channel and the corresponding lip forming a water-tight seal preventing water or any other substance from entering the enclosure (para. [0126]). 
Regarding claim 18, Spanier et al. disclose the cover further includes a one-button release mechanism to facilitate removing the cover from the enclosure (see Figs.2-3, para. [0124]). 
Regarding claim 19, Spanier et al. disclose the cover further comprising a sealing mechanism to prevent access to the IED disposed in the enclosure and to indicate tampering (para. [0124]). 
Regarding claim 20, Spanier et al. disclose a retaining member (604, 606) disposed on the cradle and configured to maintain the at least one third electrical 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 2:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/JOHN H LE/Primary Examiner, Art Unit 2862